DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 13, change “the elevated” to “an elevated”.
On line 20, change “the fallen position” to “a fallen position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kodama (US 2018/0153377).
Regarding claim 1, Kodama discloses an endoscope (see figure 1) comprising: an insertion part (see 2, figure 1) that is provided with a treatment tool insertion channel (202, figure 7); a distal end portion main body (22a, figure 7) that is provided at a distal end of the insertion part (see figure 7); an elevator housing portion (201, figure 7) that is provided in the distal end portion main body and is open in a first direction perpendicular (see 201a, figure 7) to an axial direction of the distal end portion main body; a treatment tool outlet (see distal portion of 202, figure 7) that is open to an inside of the elevator housing portion and communicates with the treatment tool insertion channel, wherein the treatment tool outlet is disposed on a distal end of the treatment tool insertion channel (see 202, figure 7); and an elevator (203, figure 7) that is disposed inside the elevator housing portion and is provided to be rotatable about a rotation shaft (204, figure 7) between an elevated position (figure 8) and a fallen position (figure 7), wherein the elevator has a first surface (see image below) and a second surface (see image below) inside a facing region (see surface of 203, figure 8) facing the treatment tool outlet in a state where the elevator is positioned at the elevated position (see figure 8), and when seen from a rotation shaft direction of the elevator, the first surface is provided to be inclined to an opening side of the elevator housing portion with respect to an axial direction of the treatment tool insertion channel (see figure 8), and the second surface is provided to be inclined to an opposite side to the opening side of the elevator housing portion with respect to the axial direction of the treatment tool insertion channel (see figure 8), wherein in a state where the elevator is positioned at the fallen position (see image below), the second surface does not overlap with the treatment tool outlet when seen from the axial direction of the treatment tool insertion channel (see image below), wherein in the state where the elevator is positioned at the elevated position, the second surface is inclined away from the treatment tool outlet starting from a junction of the first surface and the second surface (see figure 8).

    PNG
    media_image1.png
    512
    569
    media_image1.png
    Greyscale

Regarding claim 2, Kodama further discloses in the state where the elevator is positioned at the elevated position, the first surface and the second surface overlap with the treatment tool outlet when seen from the axial direction of the treatment tool insertion channel (see figure 8).  
Regarding claim 3, Kodama further discloses in the state where the elevator is positioned at the fallen position, the second surface is disposed outside the facing region (see image above).  
Regarding claim 4, Kodama further discloses when seen from the rotation shaft direction of the elevator, the second surface is disposed on a distal end side in the axial direction of the distal end portion main body from the rotation shaft in a case where the elevator is positioned at the fallen position (see image above | figure 7).  
Regarding claim 5, Kodama further discloses the distal end portion main body has a cleaning communication hole (see bottom of 201a, figure 7) which is formed by penetrating a bottom wall portion on an opposite side to the opening side of the elevator housing portion (see figure 7).  
Regarding claim 7, Kodama further discloses the distal end portion main body has an observation window of which a position in the first direction is disposed on the opening side of the elevator housing portion when seen from the rotation shaft direction of the elevator (see imaging unit [0018] in figure 3).  
Regarding claim 9, Kodama further discloses the observation window is disposed to be offset from the elevator housing portion in a second direction perpendicular to the first direction (see imaging unit [0018] in figure 3).  








Claim(s) 1 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolberg (US 2019/0328215).
Regarding claim 1, Kolberg discloses an endoscope (see figure 1) comprising: an insertion part (see 2, figure 1) that is provided with a treatment tool insertion channel (13, figure 3); a distal end portion main body (11, figure 1) that is provided at a distal end of the insertion part (see figure 1); an elevator housing portion (best seen with 11, figure 3) that is provided in the distal end portion main body and is open in a first direction perpendicular (see figure 3) to an axial direction of the distal end portion main body; a treatment tool outlet (see distal portion of 13, figure 3) that is open to an inside of the elevator housing portion and communicates with the treatment tool insertion channel (see figure 3), wherein the treatment tool outlet is disposed on a distal end of the treatment tool insertion channel (see distal portion of 13, figure 3); and an elevator (30, figure 3) that is disposed inside the elevator housing portion and is provided to be rotatable about a rotation shaft (31, figure 4; [0035]) between an elevated position and a fallen position (can be lifted [0032]), wherein the elevator has a first surface (see image below) and a second surface (see image below) inside a facing region (see surface of 300, figure 3) facing the treatment tool outlet in a state where the elevator is positioned at the elevated position (see figure 3), and when seen from a rotation shaft direction of the elevator, the first surface is provided to be inclined to an opening side of the elevator housing portion with respect to an axial direction of the treatment tool insertion channel (see figure 3), and the second surface is provided to be inclined to an opposite side to the opening side of the elevator housing portion with respect to the axial direction of the treatment tool insertion channel (see figure 3), wherein in a state where the elevator is positioned at the fallen position (see image below), the second surface does not overlap with the treatment tool outlet when seen from the axial direction of the treatment tool insertion channel (see image below), wherein in the state where the elevator is positioned at the elevated position, the second surface is inclined away from the treatment tool outlet starting from a junction of the first surface and the second surface (see figure 3).

    PNG
    media_image2.png
    444
    611
    media_image2.png
    Greyscale

Regarding claim 7, Kolberg further discloses the distal end portion main body has an observation window (60, figure 3) of which a position in the first direction is disposed on the opening side of the elevator housing portion when seen from the rotation shaft direction of the elevator (see figure 3).  
Regarding claim 8, Kolberg further discloses the observation window is disposed on a proximal end side in the axial direction of the distal end portion main body from the elevator housing portion (see figure 4 | 60 is located more proximal compared to distal end of the elevator housing portion).  
Regarding claim 9, Kolberg further discloses the observation window is disposed to be offset from the elevator housing portion in a second direction perpendicular to the first direction (see 60, figure 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kolberg (US 2019/0328215) as applied to claim 1 above, and further in view of Kohno (US 2005/0222493).
Kolberg further discloses an ultrasonic transducer (ultrasonic element [0053] | see 80, figure 1). Kolberg is silent regarding a plurality of ultrasonic vibrators on a distal end side of the distal end portion main body.
Kohno teaches an ultrasound transducer has multiple ultrasonic oscillators ([0031]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the ultrasonic transducer to have multiple ultrasonic oscillators ([0031]). Doing so would transmit and receive ultrasonic waves ([0031]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 8, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795